DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2020 has been entered.

Status of the Claims
Claims 1-96 are cancelled.
Claims 98-107 are new.
Claims 97-107 are pending and examined herein.

Applicant’s Response
Applicant's response, filed April 21, 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An annotated copy of the IDS is included with this office action.
The listing of references in the specification is not a proper information disclosure statement.  See paragraph 675 of the as filed Specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Listing
The Sequence Listing filed on April 21, 2020 is accepted.

Specification
The amended Specification incorporating the SEQ ID No’s associated with Figures 8C, 9A and 9B is accepted.
A review of the Specification reveals the use of the terms which are a trade name or a mark used in commerce. A non-exhaustive list of these terms include Illumina (and related products), AMPure, Qiagen (and related products) and KAPA, amongst others. See paragraphs 674-893. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, 

Claim Objections
Claims 97 and 101 are objected to because of the following informalities:  
In claim 97, line 11, the “and” between “unexpected” and “applying” should be deleted.
In claim 97, line 16, the comma (,) after “length” should be replaced with a semi-colon (;) so the clause between lines 14-16 reads as follows: “retaining all reads that map to a given candidate with at least 95% identity and a minimum length of 90% of input read length; and performing a local rearrangement...”.
In claim 97, line 17, the semicolon (;) between “rearrangements” and “wherein” should be replaced with a comma (,) so that the clause reads “...thereby identifying rearrangements, wherein the algorithm....”.
In claim 101, lines 10-11, a comma (,) should be inserted between “reads” and “wherein” so that the clause reads “read pairs as reads, wherein: (i) insert size.....”
In claim 97, line 11 and in claim 101, line 11, the semicolon (;) between “dataset” and “or (ii) mapping” should be replaced with a coma (,). 
  Appropriate correction is required.

Claim Interpretation
Recitations directed to intended use and intended outcome are not considered as limiting the scope of the recited methods. These recitations include:
.....to obtain a sequencing information dataset..” in claim 97, line 4 and in claim 101, lines 3-4. This recitation is an intended outcome of the step of sequencing a plurality of genomic regions.
“....to validate candidate cancer genomic rearrangement sites by collecting all reads that map to each candidate cancer genomic rearrangement site including discordant reads, soft-clipped reads, and unmapped reads... ” in claim 97, lines 12-14 and in claim 101, lines 15-18. This recitation is directed to an intended outcome of the step of applying an algorithm to the list of genomic regions. If the Applicant’s intention is to set forth that the method includes a step of validating candidate cancer genomic rearrangement sites and that said step of validating includes collecting all reads that map to each candidate cancer genomic rearrangement, the claims should be amended accordingly.
“........thereby identifying rearrangements....” in claim 97, line 17 and “...thereby validating rearrangements in the genomic region...” in claim 101, lines 20-21. These recitations are directed to an an intended outcome of the step of performing a local rearrangement of reads against a template fusion. If the Applicant’s intention is to set forth that the methods include a step of identifying rearrangements sites, the claims should be amended accordingly.
“.....to detect candidate genomic rearrangements....” in claim 101, lines 7-8. This recitation is an intended outcome of the step of producing an alignment file.
“......thereby detecting a validated cancer genomic rearrangement in the patient sample” in claim 101, lines 24-25. This recitation is an intended outcome of providing an output.
“.......to identify truncated or soft-clipped reads among the candidate reads” in claim 101, lines 13-14. This recitation ins directed to an intended outcome of applying an algorithm.
If the Applicant’s intention is to set forth that the methods includes the steps of detecting candidate cancer genomic rearrangements, detecting a validated cancer genomic rearrangement and identifying truncated or soft-clipped ends, the claims should be amended accordingly.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-107 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 97, lines 3-4 recites: “.....sequencing a plurality of genomic regions to obtain a sequencing information dataset..” and claim 101, lines 3-4 recites: “.....sequencing a plurality of genomic regions in the sample to obtain a sequencing information dataset..” . Clarification as to whether the claims require sequencing a nucleic acid sample to obtain or reveal genomic regions or, whether the claims require obtaining a genomic region information dataset pertaining sequenced nucleic acids. Applicant’s as filed Specification describes obtaining sequence information of a DNA sample by performing sequencing (see paragraph 53) and, further describes that the sequence information comprises genomic regions (see paragraph 49).
The following language is suggested:
“sequencing a sample containing nucleic acids and obtaining, from said sequencing, a dataset comprising a plurality of genomic region related to the sample”.
Clarification is requested.
For examination purposes,  prior art teaching or suggesting methods for identifying genomic rearrangements including a step of obtaining sequencing information will be interpreted as meeting the 
Claim 97, lines 5-6 and claim 101, lines 5-6 recite: “inputting the sequencing information into a computer comprising software components for data analysis as a program of instructions executable by the computer..”.
Clarification is requested as to whether it is the sequencing information or, the software components what is “as a program of instructions”. Applicant’s as filed Specification at paragraphs 656 and 658-659 describes a set of instructions executable by a computer to perform the steps receiving data from one or more nucleic acids detected in a sample. The Examiner suggests the following language:
“inputting the sequence information into a computer comprising program instructions for data analysis”.
For examination purposes, the claims will be interpreted as requiring inputting the sequencing information into a computer, where said computer is configured to execute software instructions for data analysis.
Claim 97, lines 12-15 and claim 101 lines recite: “applying an algorithm to the list of (candidate) genomic regions to validate candidate cancer genomic rearrangement sites by collecting all reads that map to each candidate cancer genomic rearrangement site including discordant reads, soft-clipped reads, and unmapped reads”. Since there is no active, positive step of “mapping” reads to a candidate cancer genomic rearrangement site the claims are unclear as to what is being collected in order to validate the candidate cancer genomic rearrangement sites. Clarification is requested.
Claim 97, lines 14-15 and claim 101, lines 18-19 recite: “retaining all reads that map to a given candidate with at least 95% identity....”. 
Clarification is requested as to whether the “given candidate” corresponds to a candidate rearrangement site or, to a candidate fusion, or to a candidate, deletion, duplication or inversion. It is 
Claim 97, lines 16-17 and claim 101, lines 19-20 recite: “performing a local realignment of reads against a template fusion sequence..”
Clarification is requested as to whether the claim requires the realignment of all the reads that are retained (see claim 97, lines 14-15 and claim 101, lines 18-19) or a different set of reads or, a subset of all the reads. If the Applicant’s intention is to set forth that the realignment is performed in all the reads that are retained, the following language is suggested:
“performing a local realignment of all the retained reads against a template fusion sequence..”
In claim 101, line 15 there is lack of antecedent basis in the claim for “the list of candidate genomic regions” as there is no recitation in the claim for said list. The Examiner suggests amending the claims to recite “a” list of genomic regions.
	In claim 98 there is lack of antecedent basis in the claim for “the identified cancer rearrangement  sites” as there is no positive, active step of identifying cancer rearrangement sites recited in claim 97 from which claim 98 depends. Claim 97 recites “thereby identifying rearrangements” which, as explained in the claim interpretation section above, is an intended outcome and does not further limit the scope of the claim. The examiner suggests amending claim 97 to recite a positive, active step of identifying cancer genomic rearrangement sites.
Claim 107 recites: “the method of claim 101, wherein the output includes for each fusion sequence, the gene pair, the chromosomal sequence coordinates of the breakpoint, the fusion orientation (e.g., forward-forward or forward-reverse), the genomic sequences within 50 bp of the breakpoint, and depth statistics for reads spanning and flanking the breakpoint”
each fusion sequence”. Claim 101, from which claim 107 depends, recites a template fusion sequence. There is no recitation in the claim that said template fusion sequence includes plural fusion sequences.
There is lack of antecedent basis in the claim for the gene pair, the chromosomal sequence coordinates of the breakpoint, the fusion orientation......., the genomic sequences within 50 bp of the breakpoint. None of these terms are recited in claim 101 from which claim 107 depends. The Examiner suggests amending the claim to recite a gene pair, a chromosomal sequence coordinates of the breakpoint, the fusion orientation......., the genomic sequences within 50 bp of the breakpoint.
For examination purposes, prior art teaching or suggesting providing information pertaining attributes of a fusion sequence will be interpreted as meeting the claimed limitation.
Claims 99-100 and 102-106 are rejected for depending on a rejected base claim.

35 USC 112 Second Paragraph Rejections-Response to Arguments.
Applicant’s arguments filed on April 21, 2020 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 97-107  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to methods.
(2A)(1): Claim 97 (method) is directed to the following abstract ideas which encompass mental processes: producing a list of genomic regions......comprising identifying discordant read pairs based on the sequencing information, determining for a read pair that insert size is not equal to the expected distribution or mapping orientation of sequence reads is unexpected, applying an algorithm to the list of genomic regions,  retaining all reads that map to a given candidate and performing a local rearrangement of reads against a template fusion.
Claim 101 (method) is directed to the following abstract ideas which encompass mental processes: producing an alignment file by aligning paired-end reads to a reference genome, detecting genomic rearrangements by identifying discordant read pairs, detecting fusion breakpoints, applying an algorithm, retaining all reads that map to a given candidate and performing a local rearrangement of reads against a template fusion.
The Specification at paragraphs 423-426 describes that the step of applying an algorithm may comprise one or more of deleting rearrangements with a read frequency of less than 2, ranking practically performed in the mind or by pen an paper, i.e. mental steps. In claims 97 and 101 other than reciting “a computer ” for performing said processes nothing in the claim elements precludes said from practically being performed in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exception is not integrated into a practical application because the claims only recite the following additional elements:
Claim 97 (method): sequencing a plurality of genomic regions and inputting the sequencing information into a computer.
Claim 101 (method): sequencing a plurality of genomic regions, inputting the sequencing information into a computer and providing an output.
This combination of elements does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of obtaining sequencing information and inputting the sequencing information into a computer are data gathering step wherein said data is used in the producing, determining, applying an algorithm and identifying (abstract) steps. The step of providing an output is post-solution activity. These steps are extra-solution activities nominally related to the main processes. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recite any additional non-abstract elements; they are all directed to further limiting the abstract steps, attributes of the datasets used by the methods and attributes of the samples from which the sequencing information is obtained. Accordingly the claims are directed to an abstract idea.
 (2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the steps of obtaining sequencing information and inputting sequencing information into a computer are data gathering step and they do not integrate the abstract idea into a practical application. In claim 101 the step of providing an output is post-solution activity. These steps are well-understood, routine and conventional in the field of genomic sequencing. Evidence of this fact can be found in Mardis, E.; “ A 
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. producing a list and applying an algorithm to said list to ultimately identify a genomic rearrangement).  See MPEP 2106.05(a) and 2106.05(h).
                For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejections-Response to Arguments
Applicant’s arguments filed on April 21, 2020 have been considered. The Applicant asserts the following:
1) That “the analysis of the sequence information set forth in the present claims contains limitations that cannot practically be performed in the human mind” and that “steps that cannot reasonably be performed in the human mind include identifying discordant read pairs based on the sequencing information by determining for a read pair that: (i) insert size is not equal to 7 expected distribution of the dataset; or (ii) mapping orientation of sequence reads is unexpected; and validating by collecting all reads that map to each candidate cancer genomic rearrangement site including discordant reads, soft-clipped reads, and unmapped reads; retaining all reads that map to a given candidate with at least 95% identity and a minimum length of 90% of input read length, and performing a local realignment of reads against a template fusion sequence, thereby identifying rearrangements”. The these data analysis steps require specific and complex calculations that the human mind is not equipped to perform, and which require computer processing for any reasonable performance of the method”.
It is respectfully submitted that these arguments are not persuasive. Firstly, the claims do not define a length of the reads and a length of the reference genomes, or the length of the template fusion sequence. A person can visually compare a read with one or more gene sequences, identify whether said read matches a reference gene sequence and, based on said comparison identify differences between the read and the reference. As such, the steps as claimed would not preclude said mental comparison and identification and therefore are fairly interpreted under the BRI of the claim to be practically performed in the mind. Secondly, as set forth in the 2019 Guidance and the October 2019 Update to the Guidance, under Step 2A(1) of the patent-eligibility analysis the determination of whether the claims recite a judicial exception requires an evaluation of whether an abstract idea, law of nature, or natural phenomenon is set forth or described in the claims. Whether a process requires complex calculations or whether it requires computer processing expensive is of no relevance in said analysis.  In claims 97 and 101 the steps of producing a list of genomic regions......comprising identifying discordant read pairs based on the sequencing information, producing an alignment file by aligning paired-end reads to a reference genome, detecting genomic rearrangements by identifying discordant read pairs, determining for a read pair that insert size is not equal to the expected distribution or mapping orientation of sequence reads is unexpected, applying an algorithm, retaining all reads that map to a given candidate and performing a local rearrangement of reads against a template fusion are processes that the human mind is capable of performing, as is clearly outlined above.
2) That “there is a specific improvement in the analysis of cancer-related genomic sequences provided by the present methods, thereby integrating the claims into a practical method” and that “the development of  selector probes requires sophisticated analysis of genomic regions in cancer patients, in order to select those regions that are informative of DNA that is likely to come from a cancer cell vs. a normal cell present in the individual”. The Applicant then concludes that “this is a critically important technological improvement, because it has previously not been possible to track cancer-derived DNA in the blood”.
It is respectfully submitted that this argument is not persuasive. Firstly, the determination under step 2A(2) of whether the recited abstract ideas are integrated into a practical application is not based on whether the recited process as a whole (analysis of cancer-related genomic sequences) purportedly provides an improvement to a technological field.  This determination is based on whether the combination of elements recited in addition to the abstract ideas impose any meaningful limits on practicing the abstract ideas, for example, by providing an improvement in the functioning of a computer or, by applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a medical condition or, by using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. See MPEP 2103.04(d)(I). Furthermore, the intended  “use” of a claimed invention for a particular type of analysis (tracking cancer derived DNA in the blood) does not provide a practical application and, the Applicant has not presented any arguments on how the elements recited in addition to the abstract ideas which include sequencing genomic regions, inputting sequencing information into a computer and providing an output, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the abstract ideas. Secondly, while claim 98 recites the step of preparing a selector set of oligonucleotide probes corresponding to the identified cancer genomic rearrangements, this step does not provide an integration into a practical application because neither claim 97 nor claim 98 recite a step of identifying cancer genomic rearrangement sites. As such, the step of preparing a selector set of oligonucleotide does not apply or use any recited abstract idea in a limiting or meaningful way and constitutes and additional element nominally related to the main process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
A. Claims 97 and 101-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rausch, T. et al; “DELLY: structural variant discovery by integrated paired-end and split-read analysis”; Bioinformatics, Volume 28, Issue 18, 15 September 2012, Pages i333–i339 (hereinafter Rausch-cited in the previous office action) in further view of Sboner, A. et al; “FusionSeq: a modular a modular framework for finding gene fusions by analyzing paired-end RNA-sequencing data”; Genome Biology 2010, 11:R104, pg. 1-9 (hereinafter Sboner-cited in the previous office action).
The rejection of claim 97 has been maintained from the previous office action. Any newly cited portions are based on further consideration of the claim and by the claim amendments herein.
A new grounds of rejection is set forth fore claims 101-107.
Rausch teaches a method (DELLY) for detecting rearrangement in personal genome sequencing data which is applicable to the detection of cancer-related rearrangements   (Abstract; pg. i338 under Complex genomic rearrangements).
With regards to claims 97 and 101 Rausch teaches a method of identifying candidate cancer genomic rearrangements in one or more nucleic acids (as in claim 97) a method of detecting a tumor associated genomic fusion in an individual patient sample (as in claim 101) (Abstract; pg. i338 under Complex genomic rearrangements), the method comprising:
sequencing a plurality of genomic regions to obtain a sequencing information dataset (as in claim 97) and sequencing a plurality of genomic regions in the sample to obtain a sequencing information dataset (as in claim 101 (pg. i334; col. 1 under Methods; pg. i338; col. 1 under Complex 
inputting the sequencing information dataset into a computer comprising software components for data analysis as a program of instructions executable by the computer (as in claims 97 and 101) (pg. i334-i335; col. 1-2 under Methods).
producing a list of genomic regions by said program of instructions executable by the computer, wherein producing the list of genomic regions comprises identifying discordant read pairs based on the sequencing information, by: 
determining for a read pair that: (i) insert size is not equal to expected distribution of the dataset; or (ii) mapping orientation of sequence reads is unexpected (as in claim 97) and producing an alignment file by aligning paired-end reads to a reference genome to detect candidate genomic rearrangements; and detecting genomic rearrangements among the candidates by a process comprising: a) identifying discordant read pairs as reads wherein: (i) insert size is not equal to expected distribution of the dataset; or (ii) mapping orientation of sequence reads is not as in a reference genome (as in claim 101) (Figure 1, page i334 col. 1 under Paired-end mapping analysis). DELLY identifies all discordantly mapped read-pairs that either have an abnormal orientation or an insert size greater than the expected range. 
b) detecting fusion breakpoints by applying an algorithm to identify truncated or soft- clipped reads among the candidate reads (as in claim 101) (pg. i335, under Split-read analysis; pg. i337, col. 1; Figure 1)
applying an algorithm to the list of (candidate) genomic regions to validate candidate cancer genomic rearrangement sites by collecting all reads that map to each candidate cancer genomic rearrangement site including discordant reads, soft-clipped reads, and unmapped reads (as in claims 97 and 101) (pg. i334-i337; under Methods). DELLY applies algorithms to the sequencing data to perform 
retaining all reads that map to a given candidate with at least 95% identity  (as in claims 97 and 101) (pg. i335-i336 under split-read analysis). If a read maps within two standard deviations of a breakpoint, the read is assigned to the set of putative split-reads. 
and a minimum length of 90% of input read length  (as in claims 97 and 101) (pg. i336 col. 2). DELLY checks whether the split-read predicted SV length confirms the paired-end estimated SV length allowing for a difference of up to c percent in length, with c=10% as the default. As such, all reads with at least a 90% of the input read length (paired-end estimated SV length) are retained.
thereby identifying rearrangements  (as in claim 97) and thereby validating rearrangements in the genomic region (as in claim 101), wherein the algorithm is performed by computer comprising software components for data analysis as a program of instructions executable by the computer (as in claims 97 and 101) wherein a statistical test verified breakpoint regions and validates the results (pg. i335-1336 under Split read analysis). Breakpoint-containing genomic intervals, which are subsequently screened for split-read support to fine map the genomic rearrangements at single-nucleotide resolution and to investigate the breakpoints for potential microhomologies and microinsertions. DELLY checks whether the split-read predicted SV length confirms the paired-end estimated SV length.
and providing an output, thereby detecting a validated cancer genomic rearrangement in the patient sample (as in claim 101) (pg. i337, col. 1 and Table 1)
While Rausch teaches the alignment of the reads against a reference (Rausch at i337 col. 2 under Benchmarking DELLY on 1000GP data) Rausch does not teach performing a local realignment of reads against a template fusion sequence.

Rausch and Sboner are directed to the identification of rearrangements via paired-end sequencing.
Thus, Rausch and Sboner are directed to the same field of endeavor.
It would been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Rausch and Sboner. One would have been motivated to do so and had a reasonable expectation of success in doing so because Rasuch is directed to the identification of genomic rearrangements involved in cancer (Rausch at Abstract) and Sboner teaches that FusionSeq is capable of detecting fusions (genomic rearrangements) associated with cancer (Sboner Abstract and pg. 1, col. 1 under Background). Additional advantages are realized by providing a method for identification of cancer-related fusions which is mapping-independent such that it is not bound to a single platform or mapping approach, it accounts for several sources of errors in order to provide a high-confidence list of fusion candidates, which are also scored by using several statistics to prioritize experimental validation and also includes tools to summarize and present its results integrated into a web browser (Sboner, pg. 2, col. 2).
With regard to claim 102, see Rausch at pg. i334, col. 2. Structural variants include translocations.
With regard to claims 103 and 104, see Rausch at Abstract. Data evaluated includes cancer genomes. In claim 103, the recited attribute of the sample DNA (ctDNA) is not considered as limiting the scope of the claim. The method by Rausch is applicable to cancer genomes and as such is applicable to ctDNA.
With regard to claim 105, see Rausch at pg. i335-i336 under Split-Read Analysis. If a read maps within two standard deviations of a breakpoint, the read is assigned to the set of putative split-reads. 
With regard to claim 106, Rausch with the provisions by Sboner teaches that the fusion template fusion sequence is derived from a reference genome. See Sboner Figure 1 and pg. 6, col. 2.
With regard to claim 107, Rausch with the provisions by Sboner teaches providing attributes of the fusion sequences. See Sboner Figure 1..
B. Claims 98-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rausch in view of Sboner as applied to claim 97 and in further view of Blumenstiel, B. et al; (2010), Targeted Exon Sequencing by In‐Solution Hybrid Selection. Current Protocols in Human Genetics, 66: 18.4.1-18.4.24 (hereinafter Blumenstiel).
Rausch teaches methods for identifying structural variants in cancer genomes. With the provisions by Sboner the methods include performing a local realignment of reads against a template fusion sequence.
However, neither Rausch nor Sboner teach preparing a selector set of oligonucleotide probes corresponding to the identified cancer genomic rearrangement sites (as in claim 98) and selecting DNA from an individual patient by hybrid selection of circulating DNA from a patient sample with the selector set of oligonucleotide probes (as in claim 99).
Blumenstiel, however, teaches a protocol for the targeted enrichment of exons from randomly sheared genomic DNA libraries using an in-solution hybrid selection approach applicable tothe identification of mutations causative of disease (Abstract; pg. 18.4.1, 18.4.2, 18.4.6 and 18.4.8; Figure 18.4.4)
Rausch in view of Sboner as modified and Blumenstiel are directed to methods for analyzing genomic DNA for the identification of mutations causative of disease.
Thus, Rausch as modified and Blumenstiel are directed to the same field of endeavor.
prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Rausch and Sboner. One would have been motivated to do so and had a reasonable expectation of success in doing so because Rausch’s rearrangement validation method relies on PCR s (see Rausch at pg. i337, col. 2 under Benchmarking DELLY on 1000GP data) and,  Blumenstiel teaches that a known problem in the art is that if a PCR primer site contains an unknown mutation and fails to produce an amplicon, any novel mutation whether an SNP, indel, or CNV in that targeted will go unobserved in the final sequencing (see pg. 18.4.18). Blumenstiel then explicitly sets forth that and a solution to this problem is targeting individual exons by hybrid selection (see pg. 18.4.18). The aspect of accuracy in mutation calling and validation is an explicitly stated problem discussed by Rausch at pg. i337, col. 2 under Benchmarking DELLY on 1000GP data. The skilled artisan would recognize that modifying Rausch’s method with targeted enrichment using an in-solution hybrid selection approach would improve the accuracy in SV identification of Rausch’s method.
With regard to claim 100, see Rausch at Abstract and pg. i338 under Complex genomic rearrangements. The identification of SV’s was performed in brain tumors. 

35 USC 102 and 35 USC 103 Rejections-Response to Arguments
Applicant’s arguments filed on April 21, 2020 have been considered. The Applicant asserts the following:
1) That “the present invention provides for the identification of breakpoints at base pair resolution” and that “all discordant gene pairs identified in the preceding phase are ranked in decreasing order of discordant read depth (duplicate fragments are eliminated to correct for possible PCR bias), and genomic regions with a depth of at least 2x (by default) are further evaluated for potential breakpoints”. The Applicant further adds that “FACTERA analyzes all properly paired reads in which one of the two reads is "soft-clipped," or truncated”  and that “to simplify this step, only soft-clipped reads with the following two patterns are considered, SxMy and MySx, and the number of skipped bases x is required to be at least 16 to reduce the impact of non-specific sequence alignments”.
It is respectfully submitted that these arguments are not persuasive. Neither claim 97, as currently amended, nor new claim 101 recite the identification of breakpoints at base pair resolution or the ranking of discordant gene pairs in decreasing order of discordant read depth or, that read is determined for the identified gene pairs or, that paired reads are analyzed to identify “truncated” or “soft-clipped” reads.  These arguments are not commensurate with the scope of the claims.
2) In continuing the arguments described in part 1) above, the Applicant cites verbatim pg. i334 col. 2 of Rausch’s  and adds that “this differs from the approach utilized by Rausch et al for split reads which is as described below”.
It is respectfully submitted that this argument is not persuasive. The Applicant has not provided any specific arguments pertaining the differences between the cited portion of Rausch’s methods and the claimed methods, nor has the Applicant rebutted the Examiner’s interpretation of Rausch’s teachings is setting forth the outstanding rejections.
3) That “unlike the cited art, FACTERA incorporates a simple algorithm to arbitrarily adjust the breakpoint in one read to match the other. For each read, FACTERA calculates the distance between the breakpoint and the read coordinate corresponding to the first k-mer match between reads. The offset is estimated as the difference in distances (x, y) between the two reads”. 
It is respectfully submitted that these arguments are not persuasive. While claim 97 and claim 101 recite a step of “applying an algorithm” there is no recitation in the claims that said algorithm includes steps to adjust a breakpoint in one point to match the other or, steps to calculate a distance between a breakpoint and a read coordinate corresponding to a first k-mer match between reads or, steps to estimate an offset. These arguments are not commensurate with the scope of the claims.
to confirm each candidate breakpoint in silico, FACTERA performs a local realignment of reads against a template fusion sequence” and then adds that  “as a final step, output redundancies are minimized by removing fusion sequences within a 20bp interval of any fusion sequence with greater read support and with the same sequence orientation”. The Applicant then concludes that “these multiple steps that are performed to identify and confirm rearrangements are not taught or suggested by the cited art”.
It is respectfully submitted that these arguments are not persuasive. Firstly, as explained in the Office Action mailed on October 21, 2019 at pg. 17-18 and reiterated herein, while Rausch does not teach performance realignment of reads against a fusion template, Sboner teaches this limitation. The Applicant has not rebutted the Examiner’s rationale to combine the teachings by Rausch with Sboner by a showing that said combination would not be within the grasp of the skilled artisan or, by showing that said combination would render the method by Rausch inoperable for its intended purpose. Secondly, the claims, as currently recited, to not recite a step of removing fusion sequences within a 20 bp interval of any fusion sequence with grater read. This argument is not commensurate with the scope of the claim. 
5) That “the deficiencies of Rausch et al are not remedied by the teachings of Sboner” and that “Sboner teaches methods of mapping transcripts to breakpoints, but does not teach the detailed protocol of the present claims, through the validation steps, adjusting breakpoints to match reads, and confirming the breakpoints by a local realignment and confirmation”.
It is respectfully submitted that this argument is not persuasive. Firstly, the Applicant has not indicated what the purported detailed protocol of the present claims encompass nor has the Applicant presented arguments pertaining the differences between Rausch and the instant claims. Secondly, the claims, as currently recited, do not include steps for validation and adjusting breakpoints. This argument is not commensurate with the scope of the claims. Thirdly, in response to applicant's arguments against In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The current rejection is based on the combination of Rausch and Sboner and the Applicant has not rebutted the rationale to modify the methods by Rausch to incorporate the missing step of performing a local realignment of reads against a template fusion sequence which is taught by Sboner.
The rejection of claim 97 has been maintained from the previous office action.
A new grounds of rejection has been set forth for new claims 98-107

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McPherson, A. et. al.; “nFuse: Discovery of complex genomic rearrangements in cancer using high-throughput sequencing”; (2012) Genome Research, 22:2250-2261.
Campbell, P. J. et. al.; “Identification of somatically acquired rearrangements in cancer using genome-wide massively parallel paired-end sequencing”; Nature Genetics, Vol. 40, No. 6; June 2006; pg. 722-729.

Conclusion
No claims are allowed.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631                       
                                                                                                                                                                   /Lori A. Clow/Primary Examiner, Art Unit 1631